La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nos corresponde resolver si el Estado Libre Asociado de Puerto Rico goza de inmunidad por la omisión de un Regis-trador de la Propiedad quien, al inscribir una sentencia judicial en el libro de Registro de Sentencias del Registro de la Propiedad, omitió mencionar el nombre de uno de los codemandados contra quien había recaído una sentencia en cobro de dinero. 30 L.P.R.A. sec. 1801 et seq.
Por entender que la calificación registral es una función sui géneris que goza de atributos similares a la función *154judicial, y ya que la inscripción de una sentencia judicial en el Registro de Sentencias es el último paso en el proceso discrecional de calificación registral, resolvemos que el Es-tado Libre Asociado goza de inmunidad en virtud de lo dis-puesto por el Art. 6(b) de la Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. sec. 3081(b).(1)
HH
El 18 de noviembre de 1994 el Tribunal Superior, Sala de Caguas, dictó sentencia en cobro de dinero en el caso Luis Barnecett Torres y otros vs. Cruz Figueroa Delgado y otros, Civil Núm. ECD 90-0041. Mediante dicha sentencia, se condenó a la parte demandada, señor Figueroa Delgado, su esposa Marina Figueroa Hernández y la sociedad legal de gananciales compuesta por ambos, al pago de $72,000, más el interés legal al 8.5% desde que surgió la causa de acción, y $5,000 en concepto de honorarios de abogados. Al momento de recaer la sentencia, el señor Barnecett Torres había fallecido; su viuda, la señora Nelly Santiago (peticio-naria) fue nombrada administradora judicial de la suce-sión Barnecett.
Para asegurar la efectividad de la sentencia, la peticio-naria procuró, el 10 de enero de 1995, una instancia en el Registro de la Propiedad, Primera Sección de Caguas, en la cual se solicitaba la anotación de la sentencia dictada contra el señor Figueroa Delgado y la señora Figueroa Her-nández en el Registro de Sentencias. Posteriormente, el 7 de marzo de 1995 se presentó una Instancia Complemen-taria en la cual se identificaban las propiedades afectas por la sentencia de la manera siguiente:
*155Las propiedades que se pretenden afectar con la anotación de la Sentencia Certificada que se acompaña son los solares A, donde enclava una estructura de vivienda, y el Solar B, con cabidas superficiales de ochocientos ochenta y dos metros cua-drados (882 m2) y seiscientos sesenta y ocho punto ochenta y cinco metros cuadrados (668.85m2) respectivamente, sitas en el Barrio Turabo del municipio de Caguas.
Las mismas están inscritas al Folio 114, Tomo 839, Finca 27,859, Sección Primera, del Registro de la Propiedad de Ca-guas, Puerto Rico. Apéndice, pág. 37.
El 19 de abril de 1995 la sentencia fue inscrita en el Registro de Sentencias. Sin embargo, en la anotación no figuró el nombre de la señora Figueroa Hernández como codemandada en el caso en cobro de dinero. La inscripción hecha en el Registro de Sentencias identificaba a la parte demandada en el caso como el señor “Cruz Figueroa y otros”. Es decir, erróneamente no se incluyó el nombre de la señora Figueroa Hernández como codeudora por sentencia.
Así las cosas, el 29 de diciembre de 1995 la señora Figueroa Hernández segregó el solar A y procedió a su venta por la cantidad de $77,000.
El 7 de marzo de 1996 el Registrador de la Propiedad extendió una anotación al margen de la inscripción de la sentencia donde se hacía constar lo siguiente: “se aclara la instancia anotada a los efectos de hacer constar que la misma es en contra de don Cruz Figueroa Delgado y doña Marina Figueroa Hernández teniéndose a la vista docu-mento que motivó la anotación.” Apéndice, pág. 62.
Así las cosas, el 9 de diciembre de 1996 la peticionaria instó por sí y como administradora judicial de la sucesión Barnecett, una demanda en daños y perjuicios contra el Estado Libre Asociado. Alegó en su demanda que, como resultado de la negligencia de los funcionarios del Registro de la Propiedad, se omitió el nombre de la señora Figueroa Hernández como codeudora por sentencia en la inscripción efectuada en el libro de Registro de Sentencias. En virtud de lo cual, la señora Figueroa pudo vender el solar segre-*156gado sin que constara que éste estuviese afecto por el gravamen que supone la sentencia dictada. Ello, a su vez, im-pidió, según reclamó, que la peticionaria pudiese ejecutar dicha finca en pago de la sentencia dictada a su favor. Se solicitó en la demanda que ésta se declarara con lugar y se condenase al Estado Libre Asociado al pago de $77,000, suma que representaba el dinero devengado por la señora Figueroa Hernández como resultado de la venta de la finca en cuestión.
El 25 de enero de 1999 el Tribunal de Primera Instan-cia, Sala Superior de San Juan, dictó sentencia desesti-mando la demanda presentada. En su sentencia, el tribunal resolvió que la función calificadora de los Registradores de la Propiedad era de naturaleza discrecional, por lo que el Estado Libre Asociado no responde en virtud de lo dis-puesto por el Art. 6(b) de la Ley Núm. 104, supra. Incon-forme, la peticionaria acudió al Tribunal de Circuito de Apelaciones. El foro apelativo, bajo iguales fundamentos, confirmó la desestimación de la demanda instada.
El 14 de julio de 1999 se presentó el recurso de certio-rari de epígrafe y el caso quedó sometido en marzo de 2000. En su escrito, la peticionaria levanta tres señalamientos de error, a saber:
Erró el Tribunal de Circuito de Apelaciones al confirmar que los hechos que provocan este pleito se desarrollan bajo el palio de la función calificadora del Registrador de la Propiedad de Caguas.
Erró el Honorable Tribunal de Circuito de Apelaciones al extender la inmunidad al Estado Libre Asociado de Puerto Rico por las actuaciones del Registrador de la Propiedad de Caguas.
Erró el Tribunal de Circuito de Apelaciones al sostener que no se han ocasionado daños a la parte apelante y peticionaria, como resultado de la actuación negligente del Registrador de la Propiedad de Caguas. Petición de certiorari, pág. 4.
Expedimos el recurso solicitado, y contando con la com-parecencia de las partes, resolvemos.
*157HH HH
En el caso ante nuestra consideración, el Registrador de la Propiedad, al inscribir la sentencia dictada contra el se-ñor Cruz Figueroa Delgado y Mariana Figueroa Hernán-dez en el Registro de Sentencias, omitió incluir el nombre de esta última como codeudora por sentencia. Su omisión impidió que la propiedad de la señora Figueroa Hernández quedase afecta por el gravamen por sentencia. Dicho in-mueble pudo ser vendido entonces libre de carga, en per-juicio de la peticionaria. La peticionaria nos arguye que ese hecho la privó de poder cobrar su acreencia del importe de la venta del inmueble, lo que le causó un daño por el que el Estado debe responder.
La peticionaria nos solicita entonces que resolvamos que el acto de inscripción de un documento judicial, exten-diendo el asiento correspondiente, no forma parte de la función calificadora del Registrador. Aduce la peticionaria que la inscripción de un asiento es un acto rutinario ajeno al ejercicio de la discreción que pudiera caracterizar el pro-cedimiento de calificación registral. Al ser así, el Estado deberá responder civilmente por cualquier actuación u omisión negligente en que incurra un Registrador de la Propiedad cuando practica un asiento, por cuanto no es de aplicación lo dispuesto por el Art. 6(b) de la Ley Núm. 104, supra.
No le asiste la razón.
La controversia planteada requiere que analicemos lo siguiente, a saber: la naturaleza de la función calificadora del Registrador; el significado de la inscripción de un asiento; el alcance de una inscripción en el Registro de Sentencias. Por último, analizaremos el alcance de la in-munidad que goza el Estado en virtud de lo dispuesto por el Art. 6(b) de la Ley Núm. 104, supra. Veamos entonces.
A. El Registro de la Propiedad es “el instru-mento básico o esencial del Derecho Inmobiliario *158Registral”. R. Roca Sastre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 8va ed., Barcelona, Ed. Bosch, 1997, T. 1, pág. 1. Su fin primordial es dar seguridad a la propiedad inmueble y proteger su tráfico jurídico a través de la publi-cidad que éste brinda a la transferencia de bienes inmue-bles y en el gravamen del dominio y de los derechos reales. íd.
El procedimiento registral es el proceso mediante el cual una persona pretende o solicita la práctica de la inscripción de un título en el Registro de la Propiedad. Este procedimiento se compone de una serie de actividades o actos jurídicamente regulados, a través de los cuales el Registrador de la Propiedad realiza su función y los particulares obtienen, o tratan de obtener, la constatación registral de sus titularidades inmobiliarias, con sus efectos jurídicos inherentes.
La calificación registral, a su vez, es la apreciación o examen que lleva a cabo el Registrador de la Propiedad de los diversos aspectos de los instrumentos traídos a su atención para inscripción, los cuales somete a su juicio para decidir si el acto contenido en tales documentos puede tener acceso a los libros o, por el contrario, debe ser denegada la práctica del asiento. Como sabemos, el principio de legalidad que informa el sistema registral requiere que los títulos que acceden al Registro de la Propiedad sean, tanto en el aspecto material como formal, válidos, eficaces y susceptibles de publicidad.
Así, en L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267, 273 (1976), indicamos que la
... función calificadora del Registrador ... [e]s función tras-cendente sin la cual no podría cumplirse el principio de lega-lidad que gobierna el sistema inmobiliario registral. La califi-cación es la facultad por excelencia del Registrador que al ejercitarla realiza el propósito de que el Registro encierre sólo actos válidos y derechos perfectos. Véanse, además: R & G Premier Bank P.R. v. Registradora, 158 D.P.R. 241, 246 (2002) *159(“[l]a calificación registral constituye la piedra angular del principio de legalidad”); Narváez v. Registrador, 156 D.P.R. 1 (2002); Gasolineras PR v. Registrador, 155 D.P.R. 652 (2001); Western Fed. Savs. Bank v. Registrador, 139 D.P.R. 328 (1995); Alameda Tower Associates v. Muñoz Román, 129 D.P.R. 698 (1992); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989).
La calificación ha sido descrita por el tratadista Lacruz Berdejo de la manera siguiente:
Iniciado el procedimiento registral mediante la solicitud de inscripción y presentación del título, y verificado su asiento en el libro Diario, el Registrador realiza un juicio lógico de aná-lisis fáctico y subsunción jurídica, que desemboca en su reso-lución, término del procedimiento: la práctica, denegación o suspensión del asiento solicitado. (Enfasis en original.) J.L. Lacruz Berdejo, Lecciones de Derecho Inmobiliario Registral, Zaragoza, 1957, citado en J.M. Chico y Ortiz, Calificación ju-rídica, conceptos básicos y formularios regístrales, Madrid, Ed. Marcial Pons, 1987, pág. 31.
El Registrador de la Propiedad emite al calificar un juicio de valor asentado sobre bases jurídicas que le permite incorporar o no al Registro de la Propiedad una nueva situación jurídica inmobiliaria. Es decir, su función es decisiva para configurar el derecho subjetivo civil. En ese sentido, al calificar se ejerce una función similar a la función judicial de adjudicar. Así, Lacruz Berdejo apunta:
Asimismo, la actuación del Registrador consiste en una apli-cación del Derecho —esencialmente, del Derecho privado— se-mejante a la del Juez, necesitada de igual o mayor especiali-zación, en igual posición de independencia jerárquica y alienidad al asunto y hasta con la misma obligación de juzgar (aquí los efectos regístrales). J.L. Lacruz Berdejo, Dictamen sobre la naturaleza de la función registral y la figura del Re-gistrador, 530 Rev. Crít. Der. Inmob. 75, 174-175 (1979).
Cabe destacar, además, que en el ejercicio de su función calificadora, el Registrador de la Propiedad goza de com-pleta autonomía e independencia. J. González, Principio de Legalidad, 32 Rev. Crít. Der. Inmob. 597 (1927) (“Dentro de *160su respectivo campo el Registrador y el Juez son autóno-mos y en cierto modo soberanos
Podemos concluir entonces que, al calificar un documento, el Registrador de la Propiedad interpreta y aplica el Derecho al adecuar hechos jurídicos al derecho objetivo. Esa función es decisiva para la configuración de derechos subjetivos civiles, se ejerce con completa autonomía e independencia de criterio y requiere de cierto grado de especialización. Existe, por lo tanto, un evidente entronque entre la jurisdicción registral y la actividad judicial. La función calificadora del Registrador de la Propiedad goza entonces de atributos ínsitos a la función judicial. En The R.F.C. Mortgage Co. v. Registrador, 60 D.P.R. 235, 239 (1942), señalamos que el Registrador de la Propiedad es un “oficial cuasi-judicial ... que rinde importantes servicios profesionales que envuelven el ejercicio de su criterio al examinar y certificar la validez de documentos sobre títulos ya inscritos”. (Enfasis suplido.) Ello ha de ser así independientemente del documento que se califique. Es decir, poco importa, para efectos de su naturaleza y de las características que la singularizan, que el documento por calificar sea un documento notarial o judicial.
Adviértase, sin embargo, que no resolvemos que la función de calificar es, de suyo, “una función judicial”. La naturaleza no contenciosa del proceso registral impide tal conclusión. Roca Sastre y Roca-Sastre Muncunill, op. cit., T. IV, pág. 13. Lo que sostenemos es que la calificación goza de algunos atributos propios de la función judicial. Atributos que son, por cierto, medulares al ejercicio de ambas funciones, tanto la judicial como la de calificación registral.
De la misma forma que en L. Dershowitz & Co., Inc. v. Registrador, supra, pág. 273, concluimos que el acto de calificar es un acto de jurisdicción voluntaria, pero tiene “algunas particularidades que la singularizan, una de las cuales es que la misma es ejercida por un funcionario ad-*161ministrativo, cual es el Registrador de la Propiedad”; así también, singulariza a esta función algunos de los atribu-tos propios de la función judicial.(2)
B. La peticionaria argumenta, en la alternativa, que aun cuando concluyésemos que la función calificadora del Registrador de la Propiedad fuera de naturaleza judicial o cuasi judicial, la inscripción de un asiento —en este caso de una sentencia— no es más que un trámite rutinario de naturaleza ministerial, por lo que no se puede invocar la exclusión de responsabilidad del Art. 6(b) de la Ley Núm. 104, supra. Para la peticionaria, la inscripción es una etapa más en el proceso de calificación registral, por lo que puede desligarse por completo de la etapa que le precede, esto es, la de calificación.
Nuevamente, no le asiste la razón a la peticionaria. Veamos.
Calificado el documento, el Registrador de la Propiedad procede, como ya señaláramos, a la inscripción del asiento solicitado, la suspensión de éste si entiende que el título presentado contiene una falta subsanable, o su denegación, por falta insubsanable. Es entonces mediante *162la inscripción que ingresan las fincas al Registro de la Pro-piedad, se publica la titularidad del dominio o propiedad en éste, y se contiene sucesivamente el historial registral jurídico de la finca y sus modificaciones, incluso posibles gravámenes. No cabe hablar entonces de la inscripción como un mero acto rutinario, sin mayores consecuencias, como nos invita a que resolvamos la peticionaria. Es claro, que la inscripción no es sino el asiento definitivo. “La ins-cripción en sentido estricto es un asiento definitivo, ... que está destinado a dar publicidad a los títulos y derechos ... [y] del mismo se derivan los efectos típicos de la publicidad registral ....”A. López y López, y V. Montes Penadés, Dere-chos reales y derecho inmobiliario registral, Valencia, Ed. Tirant lo Blanc, 1994, pág. 849.
La inscripción está, por lo tanto, inexorablemente entrelazada al acto de calificar, por lo que no es posible establecer distinciones que resultarían, a fin de cuentas, artificiosas entre una y otra en cuanto a las características propias de su naturaleza o esencia. El desdoblamiento que pretende la peticionaria es, a todas luces, improcedente. La inscripción es, en última instancia, lo que permite darle efectividad y eficacia al proceso de calificación.
C. Por otro lado, la Ley Hipotecaria y del Registro de la Propiedad y su reglamento le asignan al Registrador de la Propiedad una facultad limitada al calificar un documento judicial, en comparación a cuando el documento es notarial. (3) R & G Premier Bank P.R. v. Re-*163gistradora, supra. Véanse, además: Narváez v. Registrador, supra; U.S.I. Properties, Inc. v. Registrador, supra, pág. 466. El hecho de que la facultad concedida en la cali-ficación de estos documentos sea limitada, no desvirtúa su naturaleza. El juicio de valor que lleva a cabo el Registra-dor de la Propiedad cuando califica un documento judicial es el mismo que cuando el documento que tiene ante sí es notarial. No se justifican, entonces, diferencias entre unos y otros. Además, el efecto que tiene sobre un bien inmueble la inscripción de una sentencia en el Registro de Senten-cias abona a nuestra determinación.
Inscrita una sentencia en el Registro de Sentencias, ésta se constituye en un gravamen sobre todo inmueble del demandado —deudor por sentencia— no exento de embargo radicado en el distrito y sobre todos los inmuebles que el demandado adquiera posteriormente en dicho distrito. 30 L.P.R.A. sec. 1806; Crespo v. Tribunal Superior, 83 D.P.R. 568 (1961); Viñas v. Gandía y Compañía et al., 25 D.P.R. 800 (1917).
En Hernández v. Medina et al., 19 D.P.R. 88 (1913), sostuvimos, al interpretar el Art. 6 de la Ley sobre Gravámenes por Sentencia de 1906 —correspondiente en la actualidad a la Sec. 1806 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 1806— y el Art. 1824 del Código Civil, 31 L.P.R.A. sec. 5194, que dicha disposición crea un sistema, en cierto modo, de “gravámenes ocultos”, contrario al sistema establecido generalmente por la Ley Hipotecaria y del Registro de la Propiedad, que exige la especificación de los gravámenes en cada una de *164las fincas afectadas. Hernández v. Medina et al., supra, pág. 90. Este gravamen no crea o constituye un interés o derecho de propiedad en los bienes así gravados; solamente da derecho a que se establezca un embargo sobre dichos bienes en exclusión de otros intereses adversos posteriores a la sentencia. El alcance de un gravamen por sentencia es el mismo que tiene la anotación preventiva hecha por embargo, secuestro o ejecución de sentencias en virtud de mandamiento judicial, en cuanto a créditos posteriores. Crespo v. Tribunal Superior, supra, pág. 572. Así pues, al quedar inscrita en el Registro de la Propiedad una senten-cia, ésta no tan sólo se beneficia de la publicidad registral que el Registro de la Propiedad provee, sino también su inscripción constituye una especie de garantía de registro que, según Roca-Sastre, la asemeja “a las antiguas hipote-cas judiciales”. Roca Sastre y Roca-Sastre Muncunill, op. cit., Vol. IV, págs. 295-296.
Aun cuando la inscripción de una sentencia no constituya un impedimento para enajenar la propiedad, su enajenación posterior será sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anotación. Véase Chico y Ortiz, op. cit., págs. 486-490. El gravamen por sentencia surte efecto, claro está, sólo si la sentencia está debidamente inscrita en el Registro de Sentencias y pasada a su índice alfabético. 30 L.P.R.A. sec. 1804. Hernández v. Medina et al., supra.
Como vemos, la inscripción en el Registro de la Propiedad de una sentencia en cobro de dinero tiene serias consecuencias sobre los inmuebles propiedad del deudor por sentencia. No cabe hablar entonces de actos rutinarios u ordinarios, como nos invita la peticionaria.
M ( — I
Como indicáramos, la peticionaria arguye que ya que la calificación es una actividad distinta a la función judicial, y *165que la inscripción es, a su vez, distinta y separada de la calificación así como de la función judicial, no aplica al caso ante nos lo dispuesto en el Art. 6(b) de la Ley Núm. 104, supra. Ya vimos cómo la calificación registral es una acti-vidad singular que goza de atributos propios de la función judicial y vimos también como la calificación e inscripción se interrelacionan de forma tal que no debemos desdoblar-las para concluir que una goza de unas características y la otra no. A la luz de tales conclusiones, debemos entonces determinar si aplica o no lo dispuesto por el Art. 6(b) de la Ley Núm. 104, supra, al caso de autos. Concluimos en la afirmativa.
De acuerdo con la Ley Núm. 104, supra, el Estado renunció a su inmunidad y consintió a ser demandado en daños y perjuicios causados por las actuaciones y omisiones culposas y negligentes de sus agentes o empleados, en el descargo de sus funciones oficiales. Valle v. E.L.A., 157 D.P.R. 1 (2002); Leyva et al. v. Aristud et al., 132 D.P.R. 489 (1993). El Art. 6(b) de la ley, supra, excluye del ámbito de ésta las actuaciones de carácter discrecional, exclusión que se conoce como “función discrecional”. La ley, sin embargo, no define qué es o en qué consiste una acción discrecional.
En Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1974), delineamos los contornos de la referida exclusión de responsabilidad. Allí reconocimos que el concepto “función discrecional” es muy amplio, por lo que no podíamos atenernos a su significado literal. íd., pág. 798. Reconocimos que en la aplicación de esta exclusión de responsabilidad debemos atenernos al “método casuístico”, por lo que las determinaciones sobre su aplicabilidad se harán caso a caso. íd., pág. 799. No empece lo anterior, concluimos categóricamente que hay unas categorías de funciones discrecionales “que tradicionalmente han sido protegidas por el manto de inmunidad”. íd., pág. 800. Así, pues, sostuvimos: “No se disputa la inmunidad, por ejemplo, a las funciones *166de reglamentación del Estado, a las funciones adjudicati-vas, las legislativas y a las cuasi judiciales.” (Énfasis suplido.) íd.
 A la luz de lo anterior, es evidente que el legisla-dor, al eximir al Estado de responsabilidad en daños por actuaciones de naturaleza discrecional de sus empleados o funcionarios, tuvo en mente actuaciones de carácter judicial o cuasijudicial. Habida cuenta de que hemos resuelto que la calificación registral es una función sui géneris, que participa en gran medida de características análogas a las del juez y a las funciones que éste desempeña, y que la inscripción de un asiento está ineludiblemente entrelazada a la función de calificar, forzoso es concluir que cualquier acto negligente o culposo de un Registrador de la Propie-dad en la inscripción de un asiento no genera responsabi-lidad al Estado en virtud del citado Art. 6(b) de la Ley Núm. 104, supra.(4)
IV
En su tercer señalamiento de error, la peticionaria nos indica que el Tribunal de Apelaciones erró al sostener que no se han ocasionado daños como resultado de la omisión del Registrador de la Propiedad. A la luz del resultado que *167hemos llegado, es innecesario expresarnos sobre este seña-lamiento de error.
En mérito de la anterior, se confirma la sentencia recurrida.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señores Rebollo López y Rivera Pérez.

 El Art. 6 de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sec. 3081), según enmendada, enumera las circunstancias en que el Estado Libre Asociado de Puerto Rico no responde en daños y perjuicios por actos u omisiones negligentes de sus funcionarios o empleados. En su inciso (b), invocado en este caso como causa de exclusión de responsabilidad, se eximen las actuaciones “[e]n el desempeño de una función de carácter discrecional, aun cuando hubiere abuso de discreción.”


 No hay duda de que la función de calificar es una muy singular. La doctrina española ha oscilado a través de los años al caracterizarla, por lo que no ha existido uniformidad de criterio sobre su esencia. Algunos comentaristas la describen como de naturaleza administrativa. “[P]arece más acertada la opinión de quienes entienden que tanto el Registro en cuanto a servicio público, como los actos que en él se realizan poseen naturaleza administrativa.” L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1989, Vol. III, pág. 291. Otros comentaristas pos-tulan que la calificación registral es un acto de jurisdicción voluntaria: “La función calificadora del Registrador de la propiedad inmueble tiene la naturaleza jurídica propia de los actos de jurisdicción voluntaria (Enfasis en original.) R. Roca Sas-tre y L. Roca-Sastre Muncunill, Derecho Hipotecario, 8va ed:, Barcelona, Ed. Bosch, 1997, Vol. IV, pág. 11.
Lo cierto es que es ésta una actividad que goza de atributos propios, sui géneris, por lo que resulta difícil encasillarla rigurosamente en uno de los conceptos preestablecidos. Chico y Ortiz nos advierte sobre esta particularidad y señala que la naturaleza de la calificación es “difícilmente encajable en las categorías de la función judicial, administrativa o de jurisdicción voluntaria!, por lo que] ha sido reciente-mente considerada como función diferente de todas las anteriores, sin perjuicio de que algunas de las notas que las adornan puedan ser aplicadas a la misma”. (Énfasis suplido.) J.M. Chico y Ortiz, Calificación jurídica, conceptos básicos y formularios regístrales, Madrid, Ed. Marcial Pons, 1987, pág. 247.


 El Art. 64 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2267, dispone, en lo pertinente:
“En cuanto a los documentos expedidos por la autoridad judicial, la calificación expresada se limitará:
“(1) A la jurisdicción y competencia del tribunal; a la naturaleza y efectos de la resolución dictada si ésta se produjo en el juicio correspondiente; y si se observaron en él los trámites y preceptos esenciales para su validez;
“(2) a las formalidades extrínsecas de los documentos presentados, y
“(3) a los antecedentes del Registro.”
*163Por su parte, el reglamento hipotecario especifica que “filas determinaciones judiciales respecto a los hechos y derechos que corresponden a las partes envueltas en un litigio a tenor con el Artículo 67 de la ‘Ley Hipotecaria y del Registro de la Propiedad’ [30 L.P.R.A. sec. 2270] no podrán ser objeto de calificación por el Regis-trador sin perjuicio a lo dispuesto en el Artículo 64 de la ‘Ley Hipotecaria y del Registro de la Propiedad’ [30 L.P.R.A. sec. 2267] tocante a los documentos expedidos por la autoridad judicial”. Art. 79.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 870.301, edición especial de 2003.


(4) La Ley Núm. 145 de 22 de diciembre de 1994 (30 L.P.R.A. sec. 2054) dispone lo siguiente:
“Los Registradores de la Propiedad gozarán con respecto a su responsabilidad civil, por las actuaciones en el desempeño de su cargo, de las mismas inmunidades que los jueces, sin perjuicio de la responsabilidad que pueda corresponder al Estado.”
La Exposición de Motivos de la ley, al explicar la razón de ser de dicha inmuni-dad, invoca la similitud que existe entre las funciones de un registrador con las del juez. Específicamente se indica: “se les exige por ley actuar con la misma indepen-dencia de criterio que los miembros de la judicatura ... por lo que siempre han merecido mantener para el desempeño de su función las mismas libertades y garan-tías que los jueces.” 1994 (Parte 2) Leyes de Puerto Rico 1295.
Conforme hemos resuelto, el Estado no responde por actuaciones negligentes de un Registrador de la Propiedad en el desempeño de sus funciones cuando éstas se asemejan a la función judicial, como lo es el caso de la calificación registral y la correspondiente inscripción.